DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the risk index" in line 3.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear which risk index is the limitation referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (US 2012/0320210 A1).
As to claim 18, Imai discloses an adaptive driving assistance system for performing an adaptive lane keep operation in a host vehicle comprising: a camera (para. 0026) for capturing an image of a roadway surface; an image processor configured for detecting a lane marker (para. 0028) within the image; a processor for estimating a distance (para. 0028, Fig. 1) between the host vehicle and the lane marker, for determining an intervention threshold (para. 0058) is response to at least one vehicle system status (Fig. 1) and for generating a vehicle path in response to the distance between the host vehicle and the lane marker being less than the intervention threshold; and a vehicle controller for controlling the host vehicle in response to the vehicle path (para. 0004).
As to claim 20, Imai discloses wherein the intervention threshold is determined in response to a prior driver intervention (Fig. 6, steering amount).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Kawazoe et al. (US 2007/0225914 A1).
As to claims 1 and 9, Imai does not explicitly disclose a processor configured to determine a risk index in response to the status of the vehicle system, to calculate an intervention threshold in response to the risk index. However, Kawazoe teaches a processor configured to determine a risk index (Fig. 5-6) in response to the status (para. 0069-0070) of the vehicle system, to calculate an intervention threshold (Fig. 5-6, threshold value) in response to the risk index, to generate a vehicle path (Fig. 2, S8) in response to the distance of the host vehicle to the lane edge being less than the intervention threshold; and a vehicle controller for controlling the vehicle in response to the vehicle path (Fig. 2). Therefore, given the teaching of Kawazoe, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Imai by incorporating the feature of determining a risk index in response to the status of the vehicle system, to calculate an intervention threshold in response to the risk index, to perform lane keeping based on curvature of the roadway.
As to claims 3, 11 and 19, Kawazoe further teaches wherein the distance between the intervention threshold and the lane edge increases proportionally to the risk index (Fig. 5-6).
As to claims 4 and 12, Kawazoe further teaches wherein the risk index is determined in response to at least one of a roadway surface material, a shoulder type, and a roadway geometry (Fig. 5-6).
As to claims 6 and 16, Kawazoe further teaches wherein the processor performs a lane keep assist algorithm (para. 0002).
As to claims 7 and 14, Kawazoe further teaches wherein the status of the vehicle system is determined in response to at least one of a vehicle speed, a vehicle heading, a vehicle curvature and a vehicle direction (Fig. 2).
As to claims 8 and 15, Kawazoe further teaches wherein the sensor is a camera for capturing an image and wherein the distance of the host vehicle to the lane edge is determined in response to an edge detection algorithm performed on the image (Fig. 2, para. 0028).
Claims 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imai and Kawazoe, as applied to claims 1 and 9 above, further in view of Sherony et al. (US 2013/0335213 A1). 
As to claims 2, 5 and 10, Imai and Kawazoe do not explicitly teach wherein the status of a vehicle system is an engagement level of a driver as determined by a driver monitoring system/ a driver steering interference. However, Sherony teaches wherein the status of a vehicle system is an engagement level of a driver as determined by a driver monitoring system/ a driver steering interference (para. 0044). Therefore, given the teaching of Sherony, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Imai by incorporating the feature of the status of a vehicle system is an engagement level of a driver as determined by a driver monitoring system/ a driver steering interference, to perform lane keeping assistance due to the lack of driver engagement in steering.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Konrardy et al. (US 2021/0116256 A1). 
As to claim 17, Imai does not explicitly disclose the risk index is calculated in response to a sum of a plurality of weighted risk values determined in response to a plurality of system statuses. However, Konrardy teaches the risk index is calculated in response to a sum of a plurality of weighted risk values determined in response to a plurality of system statuses (para. 0037). Therefore, given the teaching of Konrardy, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Imai by incorporating the feature of summing a plurality of weighted risk vales, to determine the total risk index when a plurality of system statues are affecting lane keeping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661